Exhibit 10.1

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

SEVENTY SEVEN ENERGY INC. 2016 OMNIBUS INCENTIVE PLAN

THIS DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is
between Seventy Seven Energy Inc., a Delaware corporation (the “Company”), and
         (the “Participant”) effective as of the          day of         ,
         (the “Grant Date”).

W I T N E S S E T H:

WHEREAS, the Company has established the Seventy Seven Energy Inc. 2016 Omnibus
Incentive Plan (the “Plan”), which is incorporated by reference herein in its
entirety; and

WHEREAS, the Participant is currently a director of the Company, and the Company
desires to encourage the Participant’s continued service and, as an inducement
thereto, has determined to grant to the Participant the restricted stock units
specified herein (the “Restricted Stock Units”) under the Plan, subject to the
terms and conditions of this Agreement and the Plan;

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Capitalized terms used but not defined in this Agreement have the same meanings
given to them in the Plan.

 

2. Grant of Award. The Company hereby awards to the Participant         
Restricted Stock Units, on the terms and conditions set forth herein and in the
Plan (the “Award”). Each Restricted Stock Unit granted pursuant to this Award
gives the Participant the right to receive payment, upon satisfaction of the
vesting conditions set forth in this Agreement, of one share of Common Stock in
the manner set forth in Section 6 below.

 

3. Vesting. The Restricted Stock Units shall vest as follows:

 

  (a) Regular Vesting. Subject to the terms and conditions set forth in this
Agreement and the Plan, and to the Participant’s continuous service with the
Company through each applicable vesting date:

 

  (i) 1/3 of the Restricted Stock Units subject to this Agreement shall vest on
the earlier of (y) the first anniversary of the Grant Date or (z) the date of
the Company’s 2017 annual meeting of stockholders; and



--------------------------------------------------------------------------------

  (ii) 1/3 of the Restricted Stock Units subject to this Agreement shall vest on
the earlier of (y) the second anniversary of the Grant Date or (z) the date of
the Company’s 2018 annual meeting of stockholders; and

 

  (iii) 1/3 of the Restricted Stock Units subject to this Agreement shall vest
on the earlier of (y) the third anniversary of the Grant Date or (z) the date of
the Company’s 2019 annual meeting of stockholders.

Any fractional units with respect to an applicable vesting tranche shall be
rounded up to the next whole unit, but in the aggregate may not exceed the total
number of Restricted Stock Units granted on the Grant Date.

 

  (b) Vesting Upon a Change in Control. Notwithstanding the foregoing in this
Section 3, all unvested Restricted Stock Units shall be deemed to fully vest
upon a Change in Control, provided, however, that the Participant has remained
in continuous service with the Company as a Director from the Grant Date through
the date the Change in Control occurs.

 

4. Forfeiture. In the event the Participant ceases to be a Director for any
reason whatsoever prior to all Restricted Stock Units becoming vested, then the
unvested Restricted Stock Units as of the effective date of the Participant’s
termination of service shall be automatically and absolutely forfeited
immediately upon the date of the Participant’s termination of service without
any action required by the Company and the Participant shall have no further
interest or rights therein of any kind whatsoever.

 

5. Nontransferability of Award. A Restricted Stock Unit is not transferable
other than by will or the laws of descent and distribution. Any attempted sale,
assignment, transfer, pledge, hypothecation or other disposition of, or the levy
of execution, attachment or similar process upon, a Restricted Stock Unit
contrary to the provisions hereof shall be void and ineffective, shall give no
right to any purported transferee, and may, at the sole discretion of the
Committee, result in forfeiture of the Restricted Stock Unit(s) involved in such
attempt.

 

6. Payment of Award. Upon vesting, payment of the vested Restricted Stock Units
shall be made in the form of a distribution to the Participant of shares of
Common Stock equal to the number of Restricted Stock Units that vest as of the
applicable vesting date. Such distribution shall be made to the Participant with
respect to the vested Restricted Stock Units within sixty (60) days following
the applicable vesting date of such Restricted Stock Units as set forth in
Section 3 (including the date of a Change in Control in accordance with
Section 3(b)).

 

7. No Dividend Equivalents. No dividend equivalents shall be paid with respect
to any Restricted Stock Units.

 

8. Amendments. This Agreement may be amended by a written agreement executed by
the Company and the Participant; provided, however, that the Committee may
modify the terms of this Agreement without the consent of the Participant in any
manner that is not materially adverse to the Participant.

 

2



--------------------------------------------------------------------------------

9. Securities Law Restrictions. Payment of this Award shall not be made in
shares of Common Stock unless such issuance is in compliance with the Securities
Act of 1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom. If deemed necessary by the Company to comply
with the Act or any applicable laws or regulations relating to the sale of
securities, the Participant at the time of payment and as a condition imposed by
the Company, shall represent, warrant and agree that the shares of Common Stock
subject to the Award are being acquired for investment and not with any present
intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such a fact. The Participant acknowledges that any stock
certificate representing Common Stock acquired under such circumstances will be
issued with a restricted securities legend.

 

10. Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form. If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s records or as other specified pursuant to and in accordance with the
Committee’s applicable administrative procedures.

 

11. Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Delaware.

 

12. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

 

14.

Code Section 409A. This Agreement and the Restricted Stock Units granted
hereunder are intended to be exempt from Code Section 409A as short-term
deferrals and the Agreement and the Restricted Stock Units shall be
administered, interpreted, and construed in a manner consistent with such
exemption. Should any provision of the Plan, the Agreement or any Award
hereunder be found not to be exempt from, or otherwise comply with, the
provisions of Code Section 409A, such provision shall be modified and given
effect (retroactively if necessary), in the sole discretion of the Committee,
and

 

3



--------------------------------------------------------------------------------

  without the consent of the Participant, in such manner as the Committee
determines to be necessary or appropriate to effectuate an exemption from, or
comply with, Code Section 409A. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Plan
comply with Code Section 409A and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Participant on account of non-compliance with Code
Section 409A. If any mandatory term required for Restricted Stock Units to avoid
tax penalties under Code Section 409A is not otherwise explicitly provided under
this document or other applicable documents, such term is hereby incorporated by
reference and fully applicable as though set forth at length herein. Each
vesting tranche of Restricted Stock Units shall be deemed a separate payment for
purposes of Code Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
effective as the Grant Date. By signing below, the Participant signifies his or
her acceptance of the terms of this Award.

 

SEVENTY SEVEN ENERGY INC.:

By:  

 

Name:   Title:  

PARTICIPANT:

 

Name:  

 

5